Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the correspondence filed on 06/04/2021.
Claims 1, 3, and 5-10 are currently pending and have been found to be allowable.

Allowable Subject Matter
Claims 1, 3, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present disclosure provides an information processing method for: acquiring a departure point and transportation of each of a plurality of users and a destination in common; provisionally setting a meeting place a plurality of times; deriving, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user, and calculating the sum of the travel costs and the join costs of the respective users; and formally setting a meeting place based on a plurality of calculated sums.  

Additional reasons for allowance are based on Applicant's remarks on page 12 of 06/04/2021.

The closest prior art is Soffer et al. (US 2015/0045068 A1). Soffer et al. discloses: acquiring a departure point and transportation of each of a plurality of users and a destination in common (Paragraphs 0015 and 0060); and provisionally setting a meeting place a plurality of times (Paragraphs 0019-0020 & Paragraphs 0062-0063). Soffer et al. further discloses acquiring current position information of the plurality of users (Paragraph 0095); deriving, when there is a specific user thought to be unable to arrive at the meeting place formally set by a predetermined meeting time, for the meeting place provisionally set each time in the provisionally setting (Paragraph 0047 & Paragraphs 0054-0055).
Aïvodji (Aïvodji, Ulrich Aïvodji, et al. "Meeting points in ridesharing: A privacy-preserving approach." Transportation Research Part C: Emerging Technologies 72 (2016): 239-253). Aïvodji discloses: deriving, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user through the meeting place to the destination, and a join cost of each user required for joining at the meeting place based on the transportation of the user (see at least Figure 1, Tables 2-3, 3.3 Multimodal routing, and 6.2 Experimental Results), and calculating the sum of the travel costs and the join costs of the respective users (6.2 Experimental Results, the ridesharing cost value Rcost is: Rcost = driverCost + riderCost + Wcost + SharedCost); and formally setting a meeting place based on a plurality of calculated sums (see at least Figure 1, Abstract, and 6.2 Experimental Results). 
Asai et al. (US 6,421,606 B1). Asai et al. discloses a join cost, wherein the join cost required for joining at the meeting place unsuitable for meeting is set larger than the join cost required for joining at the meeting place suitable for meeting (Column 21, lines 16-21 & Column 22, lines 2-29).
Rander et al. (US 2017/0344010 A1). Rander et al. discloses newly calculating travel costs; and formally setting, based on the new calculated travel costs, a new meeting place (Paragraph 0013, cost probability calculations for each detected or encountered pick-up location option to converge on an optimal pick-up location to rendezvous with the requesting user; Paragraphs 0048-0050, the rendezvous logic 185 can further attempt to identify the requesting user, and take into account the exact location of the requesting user when performing the cost analyses; As the SDV 100 
Gordon et al. (US 2019/0212155 A1). Gordon et al. discloses: acquiring a departure point and transportation of each of a plurality of users (Paragraph 0035, current mode of travel; Paragraph 0043, starting point); provisionally setting a meeting place a plurality of times (Paragraph 0153, selecting a particular location from among the one or more future locations that minimizes a total delay for each of the multiple users to intersect with the moving target and minimizes the energy expended by each of the users to intersect with the moving target, based on the start locations for each of the users); deriving, for the meeting place provisionally set each time, a travel cost of each user required for traveling from the departure point of the user to the meeting place (Paragraphs 0075-0076, & 0119). Gordon et al. further discloses acquiring current position information of the plurality of users (Paragraph 0047, current location of the user with respect to a moving target); a predetermined meeting time, for the meeting place provisionally set each time in the provisionally setting (Paragraph 0121, intersect with other moving targets during a particular period of time), the travel cost of each user 

However, the cited art, alone or in any combination, fails to teach or suggest at least: acquiring current position information of the plurality of users; deriving, when there is a specific user thought to be unable to arrive at the meeting place formally set by a predetermined meeting time, for the meeting place provisionally set each time in the provisionally setting, the travel cost of each user required for traveling from the current position of the user through the meeting place to the destination, and newly calculating the sum of the travel costs and the join costs of the respective users; and formally setting, based on a plurality of sums newly calculated, a new meeting place such that the travel cost required for the specific user to travel from the current position of the specific user to the new meeting place is higher than the travel cost required for each of the other users to travel from the current position of the user to the new meeting place.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments, filed on 06/04/2021, with respect to claims 1, 3, and 5-10 have been fully considered and are persuasive.  The rejections of claims 1, 3, and 5-10 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624